           Case 2:17-cv-00022-DPM Document 77 Filed 06/26/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               EASTERN DISTRICT


TONY L. HAMILTON, REG #12422-017                                 PLAINTIFF

V.                                        2:17cv-00022-DPM-JTK

KRISTINA BRISTER                                                 DEFENDANT


 DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE TO
    PROHIBIT DEFENDANT FROM CALLING WITNESSES AND
     OFFERING EVIDENCE AND REQUEST FOR SPOLIATION
                     INSTRUCTION

          Defendant, Kristina Brister, by and through her attorney, Vandell Bland, Sr.

for her response to Plaintiff’s Motion in Limine and Request for Spoilation

Instructions does state:

     1.      The Discovery that the Plaintiff requested in his Request for Productions

             is not in the possession or control of Kristina Brister.

     2.      The Defendant has no witnesses to call or evidence to present other than

             the testimony that Kristina Brister offered at the Depostition. The

             Defendant does not object to the Plaintiff’s motion to prohibit her

             from calling witnesses nor that the production of documents that they

             asked her for not be presented. As she said in her deposition, if they

             exist, she doesn’t have them.
Case 2:17-cv-00022-DPM Document 77 Filed 06/26/19 Page 2 of 2




                                               Respectfully submitted,

                                                _/s/_VandellBland,Sr.92062
                                                306 North Forrest
                                                St. P.O. Box 2672
                                                Forrest City, AR 72336
                                                870.633.2538
                                                e-mail: vandellbland@yahoo.com




                       CERTIFICATE OF SERVICE

     A copy of the foregoing document was filed by electronic posting via the
     CM/ECF system on June 26, 2019, which shall send notification per the rules of
     said system to Stuart P. Miller, attorney for the Plaintiff.


                                                _/s/_VandellBland,Sr.92062
                                                306 North Forrest
                                                St. P.O. Box 2672
                                                Forrest City, AR 72336
                                                870.633.2538
                                                e-mail: vandellbland@yahoo.com
